DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed January 8, 2021, and discussed during the telephone interview, with respect to the rejections of claims 1 and 10 under Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Ouchi (US 2007/0092763) and Raiser (US 8,373,381).  
In any reply, the applicants should also consider the following disclosures. 
Brandon (US 2016/0141896).  Paragraph 13-14 discloses a passive system in which a fuel cell is connected in parallel with a battery (without the need for a converter).  Paragraph 29 then discloses the need to match the number of fuel cell and battery cells so that the voltage across them will be “in balance”.  Paragraph 62-63 discloses that the operating voltage of the battery (2.7-4.2v) is the same as the operating voltage of the fuel cell (2.7-4.2v).  Thus, Brandon appears to anticipate the limitations of claims 1 and 10.
Goto (US 2011/0001453).  Figure 6 shows the V-I curves for a fuel cell and a battery.  Paragraphs 27-28 discloses that for the fuel cell to recharge the battery at low loads (to not waste the excess power output by the fuel cell), the fuel cell maximum voltage needs to be higher than the battery maximum voltage.  This would suggest, to the skilled artisan, that the other option 
Jones (US 2012/0019190).  Paragraph 28 discloses that the number of cells in the fuel cell is selected to have matching voltage/current characteristics with the battery.  This is done to permit passive management (which would be a converter-less arrangement as disclosed in Brandon).  Jones teaches that the number of cells can be changed to purposefully affect the relationship between the V-I characteristics.  This would obviously include setting them to match the characteristics recited in claims 1 and 10.
Kazuno (US 2016/0272086).  Figure 4 appears to show that the fuel cell max in lower than the battery max and the fuel cell min is higher than the battery min.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2007/0092763) in view of Raiser (US 8,373,381).
With respect to claim 1, Ochi discloses a drive device (fig 1-3; par 40-56 and 59-62) for a motor vehicle (intended use; does not breathe life into the claim), with a primary power network (left of 6) and a secondary power network (right of 6), 

a battery (2) is provided in the secondary power network, the battery comprising a certain number of battery cells, and 
a drive unit (“external load”) of the drive device is electrically connected to the secondary power network, and 
wherein the number of fuel cells of the fuel-cell device and the number of battery cells of the battery are selected in coordination such that, within an operating voltage range delimited downwards by a minimum operating voltage and upwards by a maximum operating voltage, the battery provides electric current for proper operation of at least one electrical consumer across an operating current range delimited downwards by a minimum amperage and upwards by a maximum amperage, wherein an open-circuit voltage of the fuel-cell device corresponds at most to the maximum operating voltage of the battery (fig 3 modified as disclosed in par 60 – batter is selected “such that the open circuit voltage when the secondary battery series body 2 is fully charged is higher than the open circuit voltage of the fuel cell 1”),
wherein the minimum operating voltage of the battery is the voltage of the battery when the battery is charged to a minimum charge level and the electric current is at the maximum amperage of the operating current range (obvious), and the maximum operating voltage of the battery is the voltage of the battery when the battery is charged to a maximum charge level and the electric current is at the minimum amperage of the operating current range (obvious).

Ouchi discloses the relative levels of the fuel cell and battery maximums, but does not expressly disclose their minimum.  Raiser discloses a drive device (fig 1; col. 3-5) for a motor vehicle (col. 4, lines 4-20), with a primary power network (left of 44) and a secondary power network (right of 44), 
wherein a fuel-cell device (12) is provided in the primary power network, the fuel-cell device comprising a certain number of fuel cells (20), and 
a battery (14) is provided in the secondary power network, the battery comprising a certain number of battery cells (30), and 
a drive unit (22, 24) of the drive device is electrically connected to the secondary power network, and 
wherein the number of fuel cells of the fuel-cell device and the number of battery cells of the battery are selected in coordination (col. 4, line 27 to col. 5, line 67) such that, within an operating voltage range delimited downwards by a minimum operating voltage and upwards by a maximum operating voltage, the battery provides electric current for proper operation of at least one electrical consumer across an operating current range delimited downwards by a minimum amperage and upwards by a 
Raiser discloses sizing the battery to “match” the fuel cell so that the fuel cell minimum voltage is higher than the battery minimum.  Ouchi and Raiser are analogous because they are from the same field of endeavor, namely fuel cell and battery hybrid systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to combining the battery sizing taught by Ouchi (battery maximum higher than fuel cell maximum) with that taught by Raiser (battery minimum lower than fuel cell minimum).  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).  Through the teachings of the two references, the skilled artisan would have been motivated to combine them to achieve the functionality and benefits of both.
With respect to claim 2, Ouchi discloses the primary power network has a first primary power network connection (+) and a second primary power network connection (-), and the secondary power network has a first secondary power network connection (+) and a second secondary power network connection (-), wherein the first primary 
Raiser also discloses the two networks are separated by a diode (44).
With respect to claim 3, Ouchi (fig 1) and Raiser (fig 1) both disclose the blocking diode has its forward direction from the primary power network in the direction of the secondary power network.  
With respect to claim 4, Ouchi and Raiser both disclose the primary power network is electrically connected to the secondary power network without a voltage converter (no converter is shown in figure 1 of either reference).
With respect to claim 6, Raiser discloses the number of fuel cells of the fuel-cell device and the number of battery cells of the battery are selected in coordination such that, with increasing amperage, a voltage-current characteristic curve of the fuel-cell device asymptotically approximates a voltage-current characteristic curve of the battery when the battery is charged to the minimum charge level (col. 4, last two paragraphs).  
The combination teaches a plurality of battery V-I curves that have a fixed negative slope with increasing currents.  These slopes include a maximum as shown in Ouchi figure 3 (but raised so that its maximum is higher than the fuel cell maximum) and a minimum (not shown in the figures).  The combination also teaches a fuel cell V-I curve that is “asymptotically” angled as shown in Ouchi figure 3.  Raiser teaches that the fuel cell minimum should be greater than or equal to the battery minimum.   With 
With respect to claim 8, the combination teaches the electric current required for operating the at least one electrical consumer is provided by means of the fuel-cell device and the battery in proportions that depend upon a currently required electric power of the at least one electrical consumer (Ouchi par 49-55).  The entire purpose of the hybrid system is to use both sources.  The current required by the load determines the location on the V-I in which the sources operate and in what proportion they satisfy load demand. 
With respect to claim 9, Ouchi (fig 1) and Raiser (fig 1) both disclose when an electrical connection between the fuel-cell device and the primary power network is present (the claims do not define any time when they wouldn’t be connected), all fuel-cells of the fuel-cell device are always electrically connected to the primary power network, and when an electrical connection between the battery and the secondary power network isApplication No. 16/115,418 Reply to Office Action Dated September 10, 2020present (Ouchi switch 4 closed; Raiser switch 46 closed), all battery cells of the battery are always electrically connected to the secondary power network.  
With respect to claim 10, Ouchi and Raiser combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836